internal_revenue_service number release date index number --------------------- --------------------------------------------- ------------------------------ -------------- ------------------------------ - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-119143-06 date date ------------ --------------------------------------------- ----------------------- legend company state dear --------------- supplemental correspondence dated date and date submitted on behalf of company company requests a ruling that gain recognized on the sale repurchase or other_disposition of certain production payments is qualifying_income from securities under sec_851 of the internal_revenue_code_of_1986 as amended the code and gains from certain hedging contracts will be treated as other income that is qualifying_income under sec_851 this responds to your request for a ruling dated date and facts company is organized as a state corporation and has elected to be treated as a business_development_company under the investment_company act of u s c 80a-1 et seq as amended the act company is classified as a closed-end non-diversified management investment_company under the act company has elected under sec_851 of the code to qualify as a regulated_investment_company ric for federal_income_tax purposes plr-119143-06 company makes loans to small and mid-sized energy companies these loans company expects to purchase carved-out production payments which come in the holder of a dollar-denominated production_payment bears the risk that there provide for a relatively high degree of risk in addition to making loans in the form of traditional debt instruments company will make production_payment loans production payments a production_payment is a right to minerals in place that entitles its owner to a specified fraction of production for a limited period of time or until a specified sum of money or specified number of units of mineral has been received a production_payment is limited in time or amount so that its duration is shorter than the producing life of the property which it burdens two forms dollar-denominated production payments and volume-denominated production payments commonly called volumetric production payments vpps dollar-denominated production payments give the holder the right to receive a certain percentage of production until it has received a fixed dollar amount plus interest vpps give the holder the right to receive a percentage of production from the property at regular intervals eg monthly until a specified quantity of production has been received will be inadequate payments from the property to repay the loan in its entirety the holder does not bear price risk however because the price only affects the rate at which the loan is repaid in contrast the holder of a vpp is exposed to fluctuations in the price of the commodity and may receive the specified volumes at a much higher or lower price than expected entering into swap contracts with an investment-grade counterparty these swap contracts will effectively lock in the commodity price company expects to receive on a vpp a typical swap contract will be for a notional volume of the commodity oil or gas at a market index price under the swap contract if the price of the commodity rises company agrees to pay the counterparty the difference over the spot price if the price of the commodity falls company expects to receive from the counterparty the difference from the spot price the swap contract will provide for monthly payments over the term of the vpp payment if the price fluctuates within a predetermined range if the price varies beyond this range then the parties will exchange payments as explained above these swap contracts allow for some risk by permitting the price to float within a prescribed range however company is able to hedge its exposure to significant price fluctuations company may also obtain put options to hedge its price risk a put option effectively places a floor on the price of the commodity that company receives from the vpps to reduce its price exposure company will hedge its investments in the vpps by company may also enter into swap contracts whereby neither party makes a plr-119143-06 in certain cases company may obtain a swap contract or a put option on fewer volumes than it is expected to receive under the vpp but company will not enter into a swap or option contract involving more units than it is expected to receive payment in the same manner that a straddle is identified under sec_1092 company intends to make a clear and unambiguous identification of a hedge as relating to a particular production_payment on its books_and_records on or before the close of the day in which company enters into the hedge company intends to identify each hedge as relating to a particular production law and analysis sec_851 defines a ric in part as a domestic_corporation that has in sec_851 provides that to qualify as a ric at least of the ric’s effect an election under the act to be treated as a business_development_company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies income from production payments production payments will generate interest_income and in certain cases capital_gain sec_636 provides that certain production payments carved out of mineral_property shall be treated for purposes of subtitle a which includes sec_851 as if it were a mortgage loan on the property company represents that the production payments either will be treated as mortgage loans under sec_636 or if sec_636 does not apply will be treated as debt instruments under general federal_income_tax principles sec_2 of the act defines the term security to include inter alia any note bond debenture or evidence_of_indebtedness for purposes of the act mortgage loans are securities and therefore are also securities within the meaning of the phrase stock_or_securities in sec_851 accordingly production payments are securities for purposes of sec_851 and gain or income recognized from the disposition of production payments will be treated as qualifying_income from a security income from hedging volumetric production payments plr-119143-06 revrul_2006_1 2006_2_irb_261 as clarified by 2006_25_irb_1133 holds that certain derivative contracts with respect to a commodity index or an individual commodity are not securities that in the circumstances described the income generated from the derivative contract is not derived with respect to a ric’s business of investing in stocks securities or currencies and that accordingly the gains and other income from the derivatives are not qualifying_income for purposes of sec_851 company enters into commodity-based swap contracts which are not securities nevertheless company’s income from the swap contracts may be other income that is qualifying_income if the swap contracts are entered into with respect to company’s business of investing in stocks securities or currencies company enters into swap contracts only to hedge its price exposure with respect to its investments in vpps the vpps that company enters into are represented to be mortgage loans or other debt and thus are securities for purposes of sec_851 accordingly the swap contract hedges are directly related to company’s principal business of investing in securities company also enters into option contracts to hedge its exposure on the oil_and_gas vpps the option contract hedges are directly related to company’s principal business of investing in vpps company enters into swap and option contracts to avoid exposure to changes in commodity prices rather than to create investment exposure to changes in commodity prices therefore to the extent the company enters into hedges to reduce exposure with respect to a particular vpp income from the swap contracts and options contracts will be qualifying_income to company for purposes of sec_851 to determine whether company’s hedges actually diminish the risk of loss with respect to a particular vpp it is helpful to refer to sec_246 and sec_1092 although these sections are not controlling for purposes of sec_851 they provide useful guidance in interpreting substantially_similar concepts arising under sec_851 sec_1_246-5 of the income_tax regulations the regulations provides definitions of the terms substantially_similar_or_related_property and diminished risk of loss for purposes of the determination of the holding_period applicable to stock whose dividends may qualify for the dividends received deduction sec_1092 provides rules relating to straddles including rules on how and when a straddle is identified sec_1_246-5 of the regulations provides that the term substantially_similar_or_related_property is applied according to the facts and circumstances in each case in general property is substantially_similar or related to stock when -- plr-119143-06 i the fair market values of the stock and the property primarily reflect the performance of -- a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign- currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 of the regulations provides that a taxpayer has diminished its risk of loss on its stock by holding positions with respect to substantially_similar_or_related_property if changes in the fair market values of the stock and the positions are reasonably expected to vary inversely sec_1092 provides that the term identified_straddle means any straddle- i which is clearly identified on the taxpayer's records as an identified_straddle before the earlier of-- i the close of the day on which the straddle is acquired or ii such time as the secretary may prescribe by regulations company represents that it will enter into swap contracts and option contracts on oil or gas in order to reduce or hedge the level of risk in their investment in vpps and will identify each swap or option as a hedging instrument with respect to a particular vpp in the manner described in this letter to the extent that with respect to a particular vpp a swap or option on oil or gas-- consists of substantially_similar_or_related_property within the meaning of sec_1_246-5 of the regulations i the fair market values of the production_payment and the hedge will primarily reflect the performance of the same industry and ii changes in the fair_market_value of the production_payment are expected to approximate directly or inversely changes in the fair_market_value of the hedge a fraction of the fair_market_value of the hedge or a multiple of the fair_market_value of the hedge is entered into to diminish the risk of loss within the meaning of sec_1_246-5 b of the regulations on a company's investment changes in the fair plr-119143-06 market values of the production_payment and the hedge are expected to vary inversely and is clearly identified on a company's records as a hedging instrument with respect to the production_payment using appropriately modified versions of the definitional rules of sec_1092 relating to the time and method by which a straddle is identified company intends to make a clear and unambiguous identification of a hedge as relating to a particular production_payment on its books_and_records on or before the close of the day in which the company enters into the hedge gains derived from such swap and option contracts on oil or gas constitute other income derived with respect to a company's business of investing in stock securities or currencies within the meaning of sec_851 conclusion we rule that gain recognized from the sale_or_other_disposition of the production payments described above is qualifying_income from securities according to sec_851 furthermore we rule that gains from derivative contracts entered into by company to hedge its exposure on production payments are qualifying_income for purposes of sec_851 because the income from the derivative contract is other income derived with respect to company’s business of investing in securities except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations in particular no opinion is expressed or implied with respect to the tax treatment of swap contracts and option contracts on oil or gas under sec_246 sec_263 sec_1092 or sec_1256 and no opinion is expressed or implied as to whether the method of identification would be sufficient for purposes of sec_1_1092_b_-3t furthermore no opinion is expressed concerning whether company otherwise qualifies as a ric under subchapter_m part i of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
